In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-20-00284-CV

SYDNEY RAYM F/K/A SYDNEY                  §   On Appeal from the 355th District
DETHLOFF, Appellant                           Court

                                          §   of Hood County (C2020150)
V.
                                          §   November 25, 2020

TUPELO MANAGEMENT, LLC,                       Memorandum Opinion by Justice
Appellee                                  §   Birdwell

                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By /s/ Wade Birdwell
                                        Justice Wade Birdwell